DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 1 is unclear because it recites rods "having a length corresponding to a length of the upper sleeve portion".  The meaning of this limitation is unclear because it is unclear what is meant by "corresponding" and/or how long or short a rod must be to "correspond" to the length of the upper sleeve portion.  For the sake of compact prosecution, the claim is interpreted as requiring a stocking including rods of any length that is at all similar that of the upper sleeve portion or that can be considered to "correspond" to upper sleeve portion for any reason. 
Claims 2-8 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruetenik (US PG Pub. No. 2015/0156989).
	Regarding claims 1 and 2, Ruetenik teaches a collapsible free-standing boot (i.e. "stocking") comprising a stocking (201) having a top opening into an interior cavity including an upper sleeve portion (i.e. the upper part of sleeve 201) and a foot portion (i.e. the lower portion of the sleeve 201 and/or the region surrounded by item 106) (Figs. 5-11; par. 50-53, 55).  Spaced around the inner circumference of the upper sleeve (201) are several pockets (208, i.e. "a plurality of sleeves") into which several battens (unlabeled; i.e. "rods"; an example is shown projecting out of item 208 in Fig. 14) having a length similar (i.e. "corresponding") to the length of the upper sleeve portion are inserted (i.e. the rods are "adapted to be received into the plurality of sleeves") and hold the boot in an upright configuration (Figs. 5-11, 14; par. 55). 
Ruetenik also teaches to include a sewn, tubular collar (316), which is filled with a foam material and necessarily has weight, with straps and a footpad in the lower portion of the boot (i.e. the product includes a "weighted sock" and footpad "dimensioned to be received in/within the foot portion of the stocking") (Figs. 15-18; 21 par. 62, 65-68). As the potato-shaped, closed bag depicted in the instant specification qualifies as a "sock", Ruetenik's collar, which is actually intended to be worn on a foot, also qualifies as a "sock" (par. 55).   
The claim limitations requiring that the recited product is a "stocking" rather than a boot, that the sock and footpad are "to be received in/within the foot portion", and that the rods are "to be received in the plurality of sleeves" are statements of intended use.  Ruetenik's product and its parts meet the limitations because they are capable of being used as claimed. 

Regarding claim 3, Ruetenik's footpad is made of a material, such as various disclosed polymers, that has dimensional stability (par. 66).  As no particular rigidity is claimed or defined that qualifies a material as "rigid" or "semi-rigid" and as Ruetenik's pad is more rigid than at least some other materials (e.g. a material that lacks dimensional stability), Ruetinik's footpad qualifies as being "formed of a rigid or semi-rigid material". 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Walmart (Walmart, "Holiday Time Christmas Décor Velvet 9" Standing Stocking", 2016, p. 1-13) in view of Dietz (Dietz, E.; "How to Make a Weighted Base for Your Crochet Projects", 2017, p. 1-12) and Caroeas (Caroeas, "Rolling Laundry Cart, CAROEAS 22" with Stand Foldable Waterproof Sorter and Organizer on Wheels", 2017, p. 1-15 and zoomed graphic), available for sale at least as early as December, 2017, and as evidenced by the Oxford English Dictionary (Oxford English Dictionary, "Plush, n.1 and adj.", oed.com, p. 1-5).  
Regarding claims 1 and 4-6, Walmart teaches a free-standing stocking comprising a top opening into an interior cavity defined by an upper sleeve portion and a foot portion (p. 5, photograph, p. 7, text). 
The teachings of Walmart differ from the current invention in that the stocking is not taught to include a weighted sock in a foot portion.  However, Walmart's stocking is taught to be plush (i.e. stuffed) and is intended to stand upright (p. 7), but Walmart is silent as to what elements are used to accomplish this goal.  As evidenced by the Oxford English Dictionary, "plush" items are made of a plush or similar fabric and stuffed with a filling (p. 3).  Dietz further teaches that stuffed, plush objects have a tendency to form rounded bottoms and become wobbly and incapable of maintaining a standing position, and teaches to solve the problem by making weighted bases for the stuffed objects in order to provide sturdiness, allow the objects to stand up and be displayed, and prevent tipping (slides on p. 4, 5, 7, 8, 12, 13).  Dietz teaches that the weighted bases may be made by filling a knee high stocking (i.e. a type of sock) with plastic pellets and placing the pellet-filled sock (i.e. "weighted sock") into the base of the stuffed object (slides on p. 1, 2, 9, 10, 13).  Accordingly, it would have been obvious to one of ordinary skill in the art to include an appropriately-sized, pellet-filled, weighted sock (i.e. "weighted sock dimensioned to be received in a foot portion") as taught by Dietz in the base (i.e. foot portion) of Walmart's stocking (i.e. or a plush, stuffed stocking of Walmart's design/appearance), in order to avoid the problems associated with stuffed, unweighted objects, to allow/assist in the stocking standing up, to provide sturdiness, and to prevent tipping.  As shown in Dietz's video and the slides, the taught sock is conformable and stretchable and, therefore, "formable to the interior cavity of the foot portion of the stocking".  
  The teachings of Walmart further differ from the current invention in that the taught free-standing stocking is not taught to include spaced-apart sleeves and rods as claimed. However, Walmart's stocking is taught to be useful as a container (p. 7). Caroeas further teaches a collapsible container that includes a cloth body that is supported by four poles of approximately the same length as the body that are inserted into four spaced-apart sleeves positioned around the periphery of the container's interior ("How To Assemble" graphic, p. 16).  Caroeas's poles each include two interconnecting segments and the spaced-apart sleeves each include a closure that is operable to retain a corresponding rod (p. 3; "How To Assemble" graphic at end of document). Caroeas's combination of poles, sleeves, and a fabric container is beneficial because the container is sturdy and can be folded into a smaller size and made easily portable (p. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Walmart's stocking to include multiple, spaced apart sleeves with closures for retaining support rods and to include segmented rods, which are received and secured within the sleeves, because such a construction is sturdy and enhances the collapsibility of the structure, thereby making it easily portable.  

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Walmart, as evidenced by the Oxford English Dictionary, in view of Dietz and Crane (US Pat. No. 2,034,897). 
Regarding claims 1 and 4, as discussed above Walmart and Dietz render obvious a standing stocking including the features of claims 1 and 4 with the exception of neither teaching the recited spaced-apart sleeves and rods.  However, as noted above, Walmart's stocking is intended to be maintained in a standing orientation but Walmart is silent as to what elements are used to accomplish this goal. Crane further teaches including pockets containing a stiffening strip of metal or other material inside of the upper, sleeve portion of a sock in order to keep the sock situated in a vertical configuration (p. 1, left col., ln. 11-46).  Although Crane's supported stocking only includes one of such pockets and stiffening strips, one of ordinary skill in the art would understand that additional pockets and strips would provide further vertical support to a sock/stocking if they were spaced around the sock/stocking sleeve's circumference.  Accordingly, it would have been obvious to one of ordinary skill in the art to include multiple pockets with stiffening strips (i.e. "rods") spaced around the circumference of the upper sleeve part of Walmart's stocking in order to provide vertical support to the sleeve and to better allow the stocking to remain standing, even when not filled with other materials. 
 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Walmart, Dietz, and Caroeas, as applied to claim 1 above, and further in view of Gold (US Pat. No. 2,785,724) for the reasons discussed in the Office Action of September 7, 2021. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Walmart, Dietz, and Caroeas, as applied to claims 1 and 4-6 above, and further in view of Smart (Smart, A., "Diary of a Quilter", 2012, p. 1-27) for the reasons discussed in the Office Action of September 7, 2021.


Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the combinations of Walmart with Dietz and Caroeas, or Crane are not appropriate because there is allegedly no evidence on the record that Walmart's product is wobbly or unstable and, therefore, there is no need to include a weighted base as taught by Dietz or sleeves and poles as taught by Caroeas and Crane to keep the product in an upright configuration.  However, as discussed above, Walmart's product is a  stuffed, stocking-shaped, fabric container, but Walmart does not teach what elements are used to maintain the product in an upright position.  Dietz further teaches that stuffed items have a tendency to form a rounded bottom and become wobbly and incapable of maintaining an upright position. Dietz's teaching is evidence that Walmart's product might require or even already incorporates measures to enhance its stability of shape and orientation. As also discussed above, Dietz teaches including a weighted sock in the base of a stuffed object to maintain stability and allow the object to stand upright, Caroeas teaches including sleeves and poles to maintain fabric containers in an upright position, and Crane teaches including pockets and rods to maintain stockings in upright positions.  As such, adequate evidence for the need to include supportive elements in stuffed cloth stocking-shaped containers and motivation to do so (i.e. to achieve/ensure a stable object that can stand upright) are provided by the cited prior art.  
Applicant has further argued that the photograph of Walmart's product, which Applicant alleges shows a flat bottom, demonstrates that the product does need to be modified by any of Dietz, Caroeas, or Crane's teachings.  However, as noted above, Dietz provides evidence the product needs or already includes elements for improving stability.  Additionally, as much as it is not possible to determine from the photo if Walmart's product internally incorporates the elements of Dietz, Caroeas, or Crane, it is also not possible to determine if the photographed product lacks a tendency to form a rounded bottom or to wobble.  Furthermore, the photographed object does appear to have a bottom that is at least somewhat rounded.  
Applicant has further argued that Caroeas is not analogous art to Christmas stockings and, therefore, is not appropriate to used in a rejection of the claimed stocking.  However, the instant specification indicates that the claimed product is intended to carry gifts and other items (Applicant's Specification, par. 32), thereby indicating that the product is a fabric container.  As such, one of ordinary skill in the art would reasonably be expected to look to teachings on fabric containers, such as those provided by Caroeas, in making a Christmas stocking-shaped fabric container.  
Applicant has further argued that Crane's teachings are aimed at supporting a stocking while in use.  However, as Applicant has pointed out, Crane does teach a method of supporting stockings and, therefore, motivates the use of his disclosed elements in supporting Walmart's stocking.  
Applicant has also argued that the combinations of Walmart with Dietz and Caroeas or Crane are the result of impermissible hindsight reconstruction.  In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The claimed product would have been obvious in view of the teachings of Walmart, Dietz, and Caroeas or Crane for the reasons discussed above.
Applicant has also argued that the secondary considerations including "industry praise" and long-felt need demonstrate the non-obviousness of the claimed invention.  To support this assertion, Applicant has argued that there is a nexus between the claimed invention and the product that has received industry praise and allegedly been long-felt to be needed.  However, it is firstly noted that the product of claim 1 is rejected above under 35 U.S.C. 102 (a)(1), which cannot be overcome by any assertions of non-obviousness.  See MPEP 2131.04.  Secondly, the product of the independent claim must be commensurate in scope with the product that has achieved the secondary considerations.  See MPEP  716.01.  The product demonstrated in Exhibit 18, which Applicant declares is the "commercial embodiment" that has achieved the purported secondary considerations includes tent-like poles (i.e. presumably the rods of claim 6) and Velcro closures (i.e. presumably the closures of claim 5) for the tops of the sleeves that hold the upper end of the stocking in the correct place with respect to the poles.  As such, the product of claim 1 is not commensurate in scope and, therefore lacks a sufficient nexus, with the product Applicant has asserted deserves secondary considerations. The video from which Exhibit 18 was sourced also appears to show an interior lining (i.e. which meets claim 7), but it is not entirely clear. 
Although the instances of industrial praise Applicant has provided are appreciated, "Industrial Praise" is not established as a secondary consideration for determining non-obviousness.  The most similar secondary consideration that is established is "Commercial Success".  See MPEP 716.03 (b). However, Applicant has not provided evidence (e.g. sales figures, portion of market share, something establishing that the success is not due to advertising or other factors, etc.) of substantial commercial success.  Furthermore, it seems likely that the industrial praise that has been received was based on the product that includes the features discussed above, i.e. tent poles, closures at the tops of the sleeves, a lining, etc.
Applicant's supplied evidence is also not sufficient to establish a long-felt need.  In particular, the evidence does not establish that the claimed invention solves an art-recognized problem that has existed for a long period of time without a solution.  See MPEP 716.04 (I).  The evidence also does not establish any particular date when a problem was identified and efforts were made to solve it.  See MPEP 716.04 (II). The evidence is also not sufficient to demonstrate that the need has not been satisfied by another. See MPEP 716.04 (I).  As discussed above, Walmart teaches a stocking that stands upright, holds items, and serves as a Christmas decoration and Caroeas teaches a fabric container that is both collapsible and free-standing.  Therefore, Applicant's assertion of a long-felt need is not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784